     Case 2:19-cv-09804-JVS-AGR Document 14 Filed 05/29/20 Page 1 of 1 Page ID #:99



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10    ARTHUR EDWARD EZOR,                     )     NO. CV 19-9804-JVS (AGR)
                                              )
11                        Plaintiff,          )
                                              )     JUDGMENT
12        v.                                  )
                                              )
13    MAUREEN DUFFY-LEWIS, et al.,            )
                                              )
14                        Defendants.         )
                                              )
15
16             Pursuant to the Order Accepting Findings and Recommendation of United
17    States Magistrate Judge,
18             IT IS ADJUDGED that Defendant’s motion to dismiss the Complaint is granted
19    and the entire action is dismissed with prejudice for failure to state a claim.
20
21
22
23    DATED:       May 29, 2020
                                                           JAMES V. SELNA
24                                                    United States District Judge
25
26
27
28
